Letters of administration have been awarded to the widow of deceased, and the sum to be named in her bond came on to be fixed.
The deceased left a large estate, much of which consisted of personal property, embracing bank stocks, mining stocks, and other like property. He was largely indebted to various persons, and to secure the payment of the debts had pledged large quantities of stocks. The statute requires that the penalty of the bond “must not be less than twice the value of the personal property.” It was contended, as against the administratrix, that the penalty of the bond should be double the value of all the personal property, as well that which was pledged, held by creditors, as that which would at once come to her hands. Upon her part, it was contended that the penalty should be fixed with reference only to property which will come to her hands; that the pledged property may never come to her hands, and that any other basis would place upon her an unnecessary burden.
By the Court:
A pledgee has an interest in the property pledged, as security for his debt; the interest of the estate in the property is the value of the surplus. The Court will not presume that the pledgee will waive his pledge and return the property to the administratrix. In determining the amount for which to require a bond, the rule should be to ascertain the value of the personal property which is unpledged, and the value of the surplus of the pledged property over the debts for which it is pledged. If, at any time hereafter, it becomes necessary to increase the bond, the Court has power to do so.